LAND, J.
Defendant was convicted under an indictment charging him with the sale of intoxicating liquors for beverage purposes, and was sentenced to pay a fine of $150 and to serve 30 days in the parish jail, and, in default of payment of fine, to serve four months’ additional imprisonment. As neither a fine exceeding $300 nor imprisonment exceeding six months has been actually imposed, this court is without jurisdiction to pass upon the matters urged by defendant on appeal. Constitution 1921, art. 7, § 10.
It is therefore ordered that the appeal be dismissed.